DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/24/2022 have been fully considered but they are not persuasive.
The Applicant has amended claim 1 to require a small sized silica having a carbon content greater than 3.0% but less than 3.5%. Amended claim 1 now excludes Aerosil RA200HS described in the previous Office action, since Aerosil RA200HS is cited by the product information data sheet as having a carbon content of ≤ 3.0%. However, it does not exclude Aerosil RA200H, also described in the previous Office action, which is cited by the product information data sheet as having a carbon content of from 2.0% to 4.0%.
The Applicant points out that Ogura states that “the externally added agent is not limited particularly on its material and kind so long as it can be effectively used for the surface improvement of the toner matrix such as to improve the flowability and electrification properties of the toner”. The Applicant then discusses that Ogura goes on to describe a “laundry list” of 28 commercially available silicas. The Applicant further discusses that silicas to be used in Ogura as externally added agents are only described as one having a large average particle diameter and one having a relatively small average particle diameter and further that all the toners tested in Ogura had the exact same external additive package described as only Silica NAX50 and Silica R972 and is silent with respect to desired particle size, surface treatment, and carbon content of Silica NAX50 and Silica R972. 
The Applicant argues that Ogura does not specifically describe in nanometers the size range of the average particle size of the silicas, the preferred surface treatment and the preferred carbon content of silicas used as required by the Applicant’s claim 1, since Ogura only describes the silica as being “relatively large” and “relatively small”. Furthermore, the Applicant points out that the chosen EPA package of NAX50 and R972 produced an inferior toner in Comparative Example 1. The Applicant then argues that nowhere in Ogura is there any teaching for the conclusion that Aerosil RX50 is defined by Ogura as the desirable “relatively large” silica or that Aerosil RA200HS is defined by Ogura as the desirable “relatively small” silica, especially since Silica NAX50 and Silica R972 are the only silicas specifically mentioned in the examples. Therefore, the Applicant asserts that Ogura does not motivate one of ordinary skill in the art to choose the Applicant’s very specific extra particulate additive package, further emphasizing that Ogura teaches the particular choice of which agents to be externally added is not limited on its material.
However, as the Applicant is aware, Ogura teaches that the use of a “relatively large” silica and a “relatively small” silica in combination provides a toner having excellent flowability, the adhesion of the toner to the blade of a developing machine can be prevented, fogging is inhibited, durability against development is excellent, and long-term stability of electrification upon running can be obtained (Col. 13, lines 25-34). Therefore, it is clear that Ogura desires the optimization of these properties through the combined use of a larger sized silica and a smaller sized silica as external additives to the toner.
Although Ogura is silent as to how “relatively large” and “relatively small” are defined in terms of the particle size of the silica in nanometers, one could turn to the experimental examples to determine which silica used is larger and which silica used is smaller. As previously discussed, Examples 1-7 of Ogura teach the use of Silica R972, and Silica NAX50. Although Ogura does not provide the particle size of Silica R972 or Silica NAX50, there are many references that can be found teaching this information, as well as carbon content and type of surface treatment, since these are commercially available products that are known in the art. For instance, Tsuchihashi (US 2018/0196368 A1) teaches that Aerosil R972 (Silica R972) has a number average primary particle diameter of 16 nm ([0119]) and Kojima et al. (US 2017/0153574 A1) teaches that Aerosil NAX50 (Silica NAX50) has an average primary particle diameter of 30 nm ([0265], [0293]). Therefore, one of ordinary skill would have inferred that the Silica R972 is what Ogura considers to be the “relatively small” silica and the Silica NAX50 is what Ogura considers to be the “relatively large” silica. Even without Ogura specifically teaching, in nanometers, the size range of the average particle size of the silicas, someone of ordinary skill in the art would have been able to intuit which silica is considered to be “relatively large” silica and which silica is considered to be “relatively small” silica.
Regarding the inferior test results related to the development durability of the toner in Comparative Example 1, as the Applicant is well aware, Ogura teaches the use of Silica NAX50 and Silica R972 in Examples 1-7, in addition to Comparative Example 1. It is clear that the toner of Comparative Example 1 displayed inferior results in development durability due to the use of Comparative Resin 1, in place of the resin of Resin Production Example 1, not because of the use of Silica NAX50 and Silica R972 (Col. 18, lines 36-39). 
According to the MPEP, a reference is relevant for all that it teaches. In re Heck, 216 USPQ 1038, 1039 (Fed. Cir. 1983). "[I]n a section 103 inquiry, 'the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.'" Merck & Co. Inc. v. Biocraft Laboratories Inc., 10 USPQ2d 1843, 1846 (Fed. Cir. 1989) (quoting In re Lamberti, 192 USPQ 278, 280 (CCPA 1976)). 
Even though Silica NAX50 and Silica R972 are the silicas taught to be used in the experimental examples, Ogura teaches a confined list of commercially available silica that satisfy the desired properties. This confined list is not exhaustive and includes examples of both the “relatively large” and “relatively small” silica that may also be used to provide an EPA that optimizes the result effective variables taught in Col. 13, lines 25-34. For instance, Aerosil RX50 would be a functional equivalent of Silica NAX50, and Aerosil RA200H would be a functional equivalent of Silica R972, based on their similarities in average particle sizes. 
As Ogura teaches at length the specific benefits of combining a large diameter and small diameter silica as external additives, one of ordinary skill in the art would have clearly been motivated to combine silica particles from the list of known equivalents disclosed in Col. 13 that match the particle size properties of the external additive package utilized in the inventive examples. As RX50 (50 nm) has a comparable particle size to NAX50 (30 nm), one of ordinary skill in the art would readily ascertain that it qualifies as a silica particle having “a relatively large particle size”, and as RA200H (12 nm) have comparable particle sizes to R972 (16 nm), one of ordinary skill in the art would have readily ascertained that they qualify as silica particles having “a relatively small particle size”.
It would not require undue experimentation to someone of ordinary skill in the art to perfect the result effective variables discussed above by selecting combinations from the confined list of suitable equivalents. Absent any evidence of unexpected results, the claims as presented remain obvious over the combination of references. 

Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 17/202,617 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite subject matter that are within the same scope of one another. The applications claim nearly identical methods for preparing a conventional toner, using nearly identical EPA (extra particular additive) packages. 
For instance, the method for preparing a conventional toner composition of both applications comprises steps of: providing a polyester resin, mixing in a dry state the polyester resin with a carbon black pigment a polyethylene wax, an iron oxide and a charge control agent to form a resin additive mixture, melt mixing the resin additive mixture with a kneader wherein the carbon black pigment, the polyethylene wax, the iron oxide and the charge control agent additives are dispersed in a uniform matter, cooling the resin additive mixture, crushing and milling the cooled resin additive mixture in a fluidized air mill to form a milled toner having a desired particle size, classifying the milled toner particle to remove fine particles, and adding an extra particular additive package to the classified milled toner, wherein the extra particulate additive package includes a small sized silica, a medium sized silica, an electroconductive titania, an acicular titania, and a metal soap (claim 1 of both ‘586 and ‘617). 
The small sized silica of both claim sets have a primary particle size, a surface treatment, and a carbon content within the same scope. For instance, the small sized silica of ‘586 has a primary particle size of about 2 nm to about 20 nm, while the small sized silica of ‘617 has a primary particle size of about 12 nm (claim 1 of both ‘586 and ‘617). Furthermore, the small sized silica of ‘586 has a surface treatment including an aminosilane and a non-amine silane, wherein the aminosilane is aminopropy[l]silane (claim 2 of ‘586) and the non-amino silane is hexamethyldisilane (claim 3 of ‘586), while the small sized silica of ‘617 has a surface treatment including both hexamethyldisilane and aminopropylsilane (claim 1 of ‘617). The small sized silica of ‘586 has a carbon content of greater than 3.0% but less than 3.5% (claim 1 of ‘586), or specifically 3.1% (claim 4 of ‘586), while the small sized silica of ‘617 has a carbon content of 3.1% (claim 1 of ‘617). Since the values for the designated properties of the small sized silica of ‘617 fall within the ranges of the designated properties of the small sized silica of ‘586, it is possible for the small sized silica of both applications to be identical.
The medium sized silica of both claim sets have a primary particle size of about 40 nm to 60 nm (claim 1 of both ‘586 and ‘617) and the medium sized silica of both claim sets are treated with a surface treatment selected from the group consisting of hexamethyldisilazane and polydimethylsiloxane (claim 6 of ‘586 and claim 3 ‘617). The electroconductive titania of both claim sets have a primary particle size of about 30 nm to 60 nm (claim 1 of both ‘586 and ‘617). The acicular titania of both claim sets have a primary particle size of about 1.6 to 1.7 mm in length and about 130 nm in diameter (claim 1 of both ‘586 and ‘617). The metal soap of both claim sets is zinc stearate (claim 7 of ‘586 and claim 1 of ‘617). Finally, the desired particle size of the milled toner of both claim sets is 8 mm (claim 5 of ‘586 and claim 2 of ‘617).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 2 is objected to because of the following informalities: 
Claim 2 recites that “the aminosilane is aminopropysilane”, when it should recite that “the aminosilane is aminopropylsilane”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “wherein the medium sized fumed silica particles are treated with a surface treatment”. There is insufficient antecedent basis for this limitation in the claim. Claim 1 only recites “a medium sized silica”, not “a medium sized fumed silica particle”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.










Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura et al. (US 6,248,493 B1), in view of Broce et al. (US 7,695,882 B2), further in view of Diamond (Diamond, Arthur S., "Handbook of Imaging Materials", 2002, Marcel Dekker, Inc., 2nd Ed., pg. 173-204), considered with Tsuchihashi (US 2018/0196368 A1), Kojima et al. (US 2017/0153574 A1), and the product information data sheet of Aerosil RA200H provided by Evonik.

The production information sheet provided by Evonik is cited for disclosing that RA200H is hydrophobic fumed silica treated with HMDS and aminosilane and has a carbon content from 2.0% – 4.0%. Tsuchihashi is cited for disclosing the number average primary particle diameter of Aerosil R972. Kojima is cited for disclosing the average primary particle diameter of Aerosil NAX50.
Ogura teaches a toner for non-magnetic single component development comprising at least a polyester binder resin, a colorant, and a charge control agent (Col. 3, lines 22-26). The colorant may be various organic pigments and inorganic pigments that are non-magnetic, such as carbon black (Col. 9, lines 46-48). A combination of any known conventional charge control agents may be used (Col. 10, lines 1-4). Polyolefin waxes, such as high-pressure polyethylene, may be used as needed as an aid for increasing the releasing effect to prevent problems due to heat roll adhesion contamination of the toner (Col. 11, lines 18-24). Furthermore, a metal soap lubricant, such as zinc stearate, can be used (Col. 12, lines 21-22). 
The toner can be obtained by any conventionally known production method, such as being obtained by melt kneading the polyester binder resin, colorant, and charge control agent at a temperature not lower than the melting point of the binder resin and then pulverizing and grading (Col. 12, lines 24-30). First, the binder resin, colorant, and charge control agent are mixed by kneading means such as a two-roll mill, a three-roll mill, a press kneader or a twin-screw extruder. The conditions of melt kneading are not limited so long as the colorant is dispersed uniformly in the binder resin (Col. 12, lines 31-35). When a (wax) releasing agent is added, the binder resin, colorant, and releasing agent may be adjusted in advance so that the mixture is made of from 1 to 10% by weight of colorant, 0.5 to 5% by weight of releasing agent, and the remaining balance of the binder resin and charge control agent (Col. 12, lines 43-48). After melt kneading, the preliminary mixture if cooled and finely divided in a pulverizer, such as a jet mill, and graded by an air grading apparatus to result in a toner having a desired particle size from 1 to 15 μm (Col. 12, lines 49-52).
Ogura further teaches that fine particles having a smaller particle diameter than the toner particles may be adhered to the toner particles. The externally added agent is not limited, as long as it can be effectively used for the surface improvement of the toner matrix such as to improve the flowability and electrification properties of the toner (Col. 13, lines 53-60). A specific example of such externally added agent is titanium oxide (titania) (Col. 12, line 62). Additionally, it is more suitable to add silica to increase the flowability (Col. 13, lines 3-5). The silica used in the production of the toner includes silicon dioxide preparations having hydrophobic properties, such as those obtained by surface treating silicon dioxide particles with various polyorganosiloxanes, silane coupling agents, etc. Specific examples of said silicon dioxide preparations include commercially known products such as Aerosil R812, RX50, and RA200H (Col. 13, lines 11-13 & 20). The silica includes one having a relatively large average diameter and one having a relatively small average particle diameter. They may be used singly or in combination. Preferably, one having a larger particle size and one having a smaller particle size be used in combination since the flowability of the toner is excellent, the adhesion of the toner to the blade of the developing machine can be prevented. Additionally, fogging is inhibited, durability against development is excellent, and long-term stability of electrification upon running can be obtained (Col. 13, lines 25-34). The silica can be externally added to the toner particles by a method of using a Henschel mixer, which is a usual mixing machine for powders, or a surface improving machine, such as a hybridizer. The silica may be adhered to the surface of the toner particles, or embedded into the surface of the toner particles (Col. 13, lines 40-45). 
Ogura is silent as to how “relatively large” and “relatively small” are defined in terms of the particle size of the silica in nanometers, one could turn to the experimental examples to determine which silica used is larger and which silica used is smaller. For instance, Examples 1-7 teach the use of Silica R972, and Silica NAX50 (Col. 17, lines 35-40). Although Ogura does not provide the particle size of Silica R972 or Silica NAX50, Tsuchihashi (US 2018/0196368 A1) teaches that Aerosil R972 (Silica R972) has a number average primary particle diameter of 16 nm ([0119]) and Kojima et al. (US 2017/0153574 A1) teaches that Aerosil NAX50 (Silica NAX50) has an average primary particle diameter of 30 nm ([0265], [0293]). Therefore, one of ordinary skill would have inferred that the Silica R972 is what Ogura considers to be the “relatively small” silica and the Silica NAX50 is what Ogura considers to be the “relatively large” silica.
Ogura does not specifically mention the particle size of the titanium oxide, only that it must be smaller than the size of the toner particles (Col. 12, lines 53-55). Ogura also does not mention the geometry of the titanium oxide. Broce teaches extra particulate additives may be formulated into a package containing metal oxide particles, relatively large silica particles, relatively small silica particles, and the conductive additives (Col. 3, lines 44-48). The extra particulate additives, such as conductive additives, in combination with other particles are used to improve the mass flow in a toner supply (Col. 1, lines 21-25). The conductive additives include Sb2O5 doped SnO2 coated titania, having a particle size in the range of 10 to 400 nm. The coated titania may also be treated with a coupling agent. Examples of the conductive titania include commercially known products such as ET-300W, ET-600W, ET-500W from Ishihara Corporation and EC-300T from Titan KKK (Col. 3, lines 25-32). Additional conductive additives include Sb2O5 doped SnO2 coated acicular titania, having a particle length in the range of 0.5 to 10 μm. Examples of the larger conductive titania include commercially known products such as FT-1000, FTX-09, and FTX-10 from Ishihara Corporation (Col. 3, lines 37-43). The metal oxide particles may include transition metal, such as titanium or zinc, and may also be coated with a second metal oxide, such as aluminum oxide. The metal oxide particles may have a particle diameter in the range of 0.1 to 1.0 μm and a particle length in the range of 0.5 to 10 μm (Col. 3, lines 49-55). Examples of metal oxide particles include commercially known products such as FTL-100 or FTL-110 from Ishihara Corporation (Col. 3, lines 60-61). 
According to the specification, an example of the electroconductive titania used in the present invention is ET-300W available from ISK UA (see [0024] of the instant spec). The specification also discloses that an example of the acicular titania used in the present invention is FTL-110 available from ISK USA (see [0024] of the instant spec). Therefore, the “conductive additive” taught by Broce has a particle size in the range of 30 nm to 60 nm, and the “metal oxide particle” taught by Broce is considered to be “acicular”, by the Applicant’s definitions presented in the specification.
Furthermore, since Ogura teaches a non-magnetic toner, iron oxide (magnetite/ferrite) is not mentioned during the method of producing the toner. Diamond teaches in 5.2.5 “Magnetic Additives” on pg. 182, that magnetite can be added to toners in single-component applications, where it enables the transport of the toner through the developer housing and against the latent image under magnetic. Diamond further teaches that even in development methods where magnetite is not necessary for developer transport, it still offers advantages in controlling machine dirt. Without magnetite, the resulting low-charge toner often produces severe dirt and dusting problems. 
Even though Silica NAX50 and Silica R972 are the silicas taught to be used in the experimental examples, Ogura teaches a confined list of commercially available silica that satisfy the desired properties. This confined list is not exhaustive and includes examples of both the “relatively large” and “relatively small” silica that may also be used to provide an EPA that optimizes the result effective variables taught in Col. 13, lines 25-34. For instance, Aerosil RX50 would be a functional equivalent of Silica NAX50, and Aerosil RA200H would be a functional equivalent of Silica R972. It would not require undue experimentation to someone of ordinary skill in the art to perfect the result effective variables discussed above by selecting combinations from the confined list of suitable equivalents. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have included the conductive additives (electroconductive titania) and metal oxide particles (acicular titania) of Broce in addition to adding iron oxide in the toner as taught by Diamond, with a reasonable expectation of improving the mass flow of the toner while also preventing dirt and dusting problems during development.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.A.E./Examiner, Art Unit 1737              

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        07/02/2022